Citation Nr: 0512105	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1974, and 
from October 1974 to October 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the veteran has 
raised other issues; however, absent perfected appeals, these 
are not part of the current appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has service connection for cervical myopathy due 
to disc bulging with bladder and bowel impairment and 
headaches, rated as 60 percent disabling; hypertensive heart 
disease with congestive heart failure associated with 
hypertension, rated as 30 percent disabling; residuals of 
lumbar spine injury with disc bulging, rated as 20 percent 
disabling; arthritis of the right knee, rated as 10 percent 
disabling; arthritis of the left knee, rated as 10 percent 
disabling; residuals of right ankle fracture, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; burn scar of the 
left upper arm, rated as 10 percent disabling; and residuals 
of fracture of the right 4th and 5th fingers, postoperative; 
keloid scar of the right upper arm; and erectile dysfunction 
associated with hypertension, each rated as noncompensably 
disabling.

The combined rating is 90 percent and the veteran has been 
granted a total rating based on individual unemployability 
due to service-connected disabilities (TDIU) from October 27, 
1992.  He is also in receipt of special monthly compensation 
on account of anatomical loss of a creative organ.

During the course of the current appeal, the collateral 
rating issue with which there has been additional 
adjudication related to the rating assigned for hypertension, 
an issue which is not on appeal.  However, whether ratings in 
excess of those assigned for other disabilities are 
appropriate has not been otherwise addressed.  

There is no question that the veteran has severe 
disabilities.  It only remains to determine whether they 
render him entitled to special monthly compensation.

At least two recent VA medical opinions are of record, one of 
which stated that the veteran was unable to function without 
someone to handle many of his immediate and personal needs 
and unable to leave the house; and another, that he was in 
fact able to care for much of his daily wants and needs and 
even leave the house on occasion.  

Neither opiner specifically identifies what renders him 
unable to care for himself or unable to leave the house.  And 
neither opiner delves further into what factors are unusual 
in his situation so as to fulfill the standards for aid and 
attendance.

It also appears from clinical records in the file that the 
veteran does appear at VA facilities for care.  It is not 
clear, however, how he gets there, i.e., wheelchair aided, 
etc.  On the other hand, he has delineated the various 
functions he is unable to perform, and states that had he not 
been afforded help by his close relatives, he would have to 
be in an assisted living facility. 

The Board notes the veteran does not meet the schedular 
criteria as currently rated.

In view of the conflicting evidence discussed above, the 
Board finds that such an examination is necessary.  
Accordingly, this case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should contact the 
veteran and obtain the names and 
addresses of all health care providers 
where he has recently received recent 
treatment for his service-connected 
disabilities.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.  Regardless of 
whether or not the veteran responds, the 
RO should obtain his most recent VA 
treatment records.  The veteran should 
also be asked to submit additional 
independent evidence with regard to the 
help he requires at home, etc.

2.  The veteran should also be afforded a 
VA examination to determine his ability 
to leave his home and to care for his 
basic needs without assistance.  All 
necessary tests and studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder be provided to the 
examining physician for review prior to 
the examination.  

At the conclusion of the evaluation, the 
examiner should express a definitive and 
reasoned opinion as to the medical 
probability that the claimant is either 
housebound or in need of permanent aid 
and attention due to his service- 
connected disabilities.  A complete 
rationale should be provided for any 
conclusions reached.

3.  After assuring that the above actions 
have been completed, the RO should review 
the issue on appeal under all appropriate 
regulations.  

If the benefit sought on appeal is not 
granted, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and a 
reasonable opportunity to reply thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


